Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered November 30, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that he was deprived of a fair trial because the prosecutor made statements on summation which denigrated the credibility of the defense witness. Since the defendant did not object to any statements made by the prosecutor during his summation, the defendant’s claim is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, it was not error for the prosecutor to comment on the credibility of the defense witness since defense counsel had raised her credibility as an issue during his summation (see, People v Torres, 121 AD2d 663, 664). Kunzeman, J. P., Kooper, Lawrence and Harwood, JJ., concur.